                 Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 1 of 16



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   GLOW MEDISPA, LLC, individually and on
10   behalf of all others similarly situated,
                                                            No.
11                                            Plaintiff,

12          v.                                              COMPLAINT—CLASS ACTION

13   SENTINEL INSURANCE COMPANY,                            JURY DEMAND
     LIMITED,
14
                                        Defendant.
15

16
                                         I.         INTRODUCTION
17
            Plaintiff Glow Medispa, LLC (“Glow Medispa”), individually and on behalf of all other
18
     similarly situated members of the defined national class and Washington State sub-classes (the
19
     “Class Members”), by and through the undersigned attorneys, brings this class action against
20

21   Defendant Sentinel Insurance Company, Limited (“Sentinel or “Defendant”) and alleges as

22   follows based on personal knowledge and information and belief:

23                                II.    JURISDICTION AND VENUE
24          1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
25
     Act of 2005, 28 U.S.C. § 1332(d), because at least one member of the proposed Class and
26
     Washington subclass is a citizen of a state different from that of Defendant, the proposed Class
     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 2 of 16



 1   and subclass each consist of more than 100 class members, and the aggregate amount in
 2   controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state
 3
     law claims under 28 U.S.C. § 1367.
 4
            2.       This Court has personal jurisdiction over Defendant because Defendant registered
 5
     to do business in Washington, has sufficient minimum contacts in Washington, and otherwise
 6

 7   intentionally avails itself of the markets within Washington through its business activities, such

 8   that the exercise of jurisdiction by this Court is proper. Moreover, the claims of Plaintiff and all

 9   of the Washington subclass members in this case arise out of and directly relate to Defendant’s
10   contacts with Washington.
11
            3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
12
     Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
13
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
14

15   this District and the state of Washington.

16          4.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.

17   § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
18
     issue in this Complaint arose in this District. Plaintiff’s place of business is located in Seattle and
19
     Kirkland, King County. This action is therefore appropriately filed in the Seattle Division
20
     because a substantial portion of the events giving rise to this lawsuit arose in King County.
21
                                              III.    PARTIES
22

23          5.       Plaintiff Glow Medispa owns and operates a medical spa business located at 4409

24   California Ave. SW, Suite 100, Seattle, WA 98116.

25

26

     COMPLAINT—CLASS ACTION - 2                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                  Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 3 of 16



 1           6.       Defendant Sentinel Insurance Company, Limited is an insurance carrier
 2   incorporated and domiciled in Connecticut, with its principal place of business in Hartford,
 3
     Connecticut.
 4
             7.       Sentinel is authorized to write, sell, and issue business insurance policies in
 5
     Washington, all other forty-nine states, and the District of Columbia. Sentinel conducted
 6

 7   business within Washington State and the other municipalities by selling and insuring business

 8   insurance to policyholders, including Glow Medispa.

 9                                    IV.     NATURE OF THE CASE
10           8.       Glow Medispa is a full-service medical spa that offers services such as laser hair
11
     removal, microdermabrasion, dermaplaning, microneedling, temporomandibular joint (TMJ)
12
     disorder and migraine relief, and non-invasive facelifts.
13
             9.       Due to COVID-19 and a state-ordered mandated closure, Plaintiff’s medical spa
14
     business has been interrupted, curtailed, and suspended.
15

16           10.      Plaintiff intended to rely on its business insurance to maintain income in case of

17   an insured loss. This lawsuit is filed to ensure that Plaintiff and other similarly-situated
18   policyholders receive the insurance benefits to which they are entitled and for which they paid.
19
             11.      Sentinel issued one or more insurance policies to Plaintiff, including Spectrum
20
     Business Owner’s Policy and related endorsements, insuring Plaintiff’s property and business
21
     and other coverages from December 10, 2019 to December 10, 2020.
22

23           12.      Plaintiff’s business property includes property owned and/or leased by Plaintiff

24   and used for general business purposes for the specific purpose of medical spa services and other

25   related business activities.
26

     COMPLAINT—CLASS ACTION - 3                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
               Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 4 of 16



 1          13.     Sentinel’s insurance policy issued to Plaintiff promises to pay Plaintiff for “direct
 2   physical loss of or physical damage to” covered property.
 3
            14.     Sentinel’s insurance policy issued to Plaintiff includes Business Income
 4
     Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil Authority
 5
     Coverage.
 6

 7          15.     Plaintiff paid all premiums for the coverage when due.

 8          16.     On or about January 2020, the United States of America saw its first cases of

 9   persons infected by COVID-19, which has been designated a worldwide pandemic.
10          17.     On February 29, 2020, Washington Governor Jay Inslee issued Proclamation 20-
11
     5, declaring a State of Emergency for all counties in the state of Washington as the result of
12
     COVID-19. Thereafter, he issued a series of certain proclamations and orders affecting many
13
     persons and businesses in Washington, whether infected with COVID-19 or not, requiring
14

15   certain public health precautions.

16          18.     On March 16, 2020, Governor Inslee issued Proclamation 20-14, “Reduction of

17   Statewide Limits on Gatherings.” The proclamation prohibits “[gathering] activities of less than
18
     50 people . . . unless organizers of those activities comply with social distancing and sanitation
19
     measures established by the United States Center for Disease Control and Prevention of the
20
     Washington State Department of Health guidelines.”
21
            19.     On March 23, 2020, Governor Inslee issued Proclamation 20-25, “Stay Home—
22

23   State Healthy.” The proclamation requires that “[a]ll people in Washington State [ ] immediately

24   cease leaving their home or place of residence except: (1) to conduct or participate in essential
25   activities, and/or (2) for employment in essential business activities.” The proclamation prohibits
26

     COMPLAINT—CLASS ACTION - 4                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 5 of 16



 1   “all non-essential businesses in Washington State from conducting business, within the
 2   limitations provided herein.”
 3
            20.      Governor Inslee has extended Proclamation 20-25 until May 31, 2020.
 4
            21.      Plaintiff was not designated to be an “essential business” by Governor Inslee.
 5
            22.      By order of Governor Inslee, medical spas including Plaintiff were prohibited
 6

 7   from operating their businesses except according to the terms of the proclamations and orders.

 8          23.      Since March 17, 2020, Plaintiff’s business has suffered a suspension.

 9          24.      Plaintiff has not been able to use its business for its insured purpose of providing
10   medical spa and skin care services to the extent for which Sentinel has insured its premises.
11
            25.      No COVID-19 virus has been detected on Plaintiff’s business premises.
12
            26.      Plaintiff’s property has sustained direct physical loss and/or damage related to
13
     COVID-19 and/or the proclamations and orders.
14

15          27.      Plaintiff’s property will continue to sustain direct physical loss or damage covered

16   by the Sentinel policy or policies, including but not limited to business interruption, extra

17   expense, interruption by civil authority, and other expenses.
18
            28.      Plaintiff’s property cannot be fully used for its intended purposes.
19
            29.      As a result of the above, Plaintiff has experienced and will experience loss
20
     covered by the Sentinel policy or policies.
21
            30.      Plaintiff submitted a claim to Sentinel for losses covered by the Policy. Sentinel
22

23   denied coverage.

24          31.      Upon information and belief, Sentinel has denied and will deny all similar claims
25   for coverage.
26

     COMPLAINT—CLASS ACTION - 5                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 6 of 16



 1                             V.      CLASS ACTION ALLEGATIONS
 2          32.     This matter is brought by Plaintiff on behalf of itself and those similarly situated,
 3   under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
 4
            33.     The Classes and Subclasses that Plaintiff seeks to represent are defined as:
 5
                    A.     Business Income Coverage Breach of Contract Class: All persons and
 6
            entities in the United States insured under a Sentinel policy with Business Income
 7

 8          Coverage who suffered a suspension of their business at the covered premises related to

 9          COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

10          authorities and whose Business Income claim has been denied by Sentinel.
11
                    B.     Business Income Coverage Breach of Contract Washington Subclass:
12
            All persons and entities in the State of Washington insured under a Sentinel policy with
13
            Business Income Coverage who suffered a suspension of their business at the covered
14
            premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
15

16          authorities and whose Business Income claim has been denied by Sentinel.

17                  C.     Business Income Coverage Declaratory Relief Class: All persons and
18          entities in the United States insured under a Sentinel policy with Business Income
19
            Coverage who suffered a suspension of their business at the covered premises related to
20
            COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
21
            authorities.
22

23                  D.     Business Income Coverage Declaratory Relief Washington Subclass: All

24          persons and entities in the State of Washington insured under a Sentinel policy with

25          Business Income Coverage who suffered a suspension of their business at the covered
26

     COMPLAINT—CLASS ACTION - 6                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 7 of 16



 1         premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
 2         authorities.
 3
                   E.     Extended Business Income Breach of Contract Class: All persons and
 4
           entities in the United States insured under a Sentinel policy with Extended Business
 5
           Income coverage who suffered a suspension of their business at the covered premises
 6

 7         related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

 8         other civil authorities and whose Extended Business Income claim has been denied by

 9         Sentinel.
10                 F.     Extended Business Income Breach of Contract Washington Subclass:
11
           All persons and entities in the State of Washington insured under a Sentinel policy with
12
           Extended Business Income coverage who suffered a suspension of their business at the
13
           covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
14

15         other civil authorities and whose Extended Business Income claim has been denied by

16         Sentinel.

17                 G.     Extended Business Income Declaratory Relief Class: All persons and
18
           entities in the United States insured under a Sentinel policy with Extended Business
19
           Income coverage who suffered a suspension of their business at the covered premises due
20
           to COVID-19 related to COVID-19 and/or orders issued by Governor Inslee, other
21
           Governors, and/or other civil authorities.
22

23                 H.     Extended Business Income Declaratory Relief Washington Subclass: All

24         persons and entities in the State of Washington insured under a Sentinel policy with
25         Extended Business Income coverage who suffered a suspension of their business at the
26

     COMPLAINT—CLASS ACTION - 7                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
             Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 8 of 16



 1         covered premises due to COVID-19 related to COVID-19 and/or orders issued by
 2         Governor Inslee, and/or other civil authorities.
 3
                  I.      Extra Expense Breach of Contract Class: All persons and entities in the
 4
           United States insured under a Sentinel policy with Extra Expense coverage who incurred
 5
           expenses while seeking to minimize losses from the suspension of business at the covered
 6

 7         premises in connection with COVID-19 and/or orders issued by Governor Inslee, other

 8         Governors, and/or other civil authorities and whose Extra Expense claim has been denied

 9         by Sentinel.
10                J.      Extra Expense Breach of Contract Washington Subclass: All persons
11
           and entities in the State of Washington insured under a Sentinel policy with Extra
12
           Expense coverage who incurred expenses while seeking to minimize losses from the
13
           suspension of business at the covered premises in connection with COVID-19 and/or
14

15         orders issued by Governor Inslee, and/or other civil authorities and whose Extra Expense

16         claim has been denied by Sentinel.

17                K.      Extra Expense Declaratory Relief Class: All persons and entities in the
18
           United States insured under a Sentinel policy with Extra Expense coverage who incurred
19
           expenses while seeking to minimize losses from the suspension of their business at the
20
           covered premises in connection with COVID-19 and/or orders issued by Governor Inslee,
21
           other Governors, and/or other civil authorities.
22

23                L.      Extra Expense Declaratory Relief Washington Subclass: All persons and

24         entities in the State of Washington insured under a Sentinel policy with Extra Expense
25         coverage who incurred expenses while seeking to minimize losses from the suspension of
26

     COMPLAINT—CLASS ACTION - 8                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
               Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 9 of 16



 1          their business at the covered premises in connection with COVID-19 and/or orders issued
 2          by Governor Inslee, and/or other civil authorities.
 3
                    M.      Civil Authority Breach of Contract Class: All persons and entities in the
 4
            United States insured under a Sentinel policy with Civil Authority coverage who suffered
 5
            a loss of business income and/or extra expense related to the impact of COVID-19 and/or
 6

 7          orders issued by Governor Inslee, other Governors, and/or other civil authorities and

 8          whose Civil Authority claim has been denied by Sentinel.

 9                  N.      Civil Authority Breach of Contract Washington Subclass: All persons
10          and entities in the State of Washington insured under a Sentinel policy with Civil
11
            Authority coverage who suffered a loss of business income and/or extra expense related
12
            to the impact of COVID-19 and/or orders issued by Governor Inslee, and/or other civil
13
            authorities and whose Civil Authority claim has been denied by Sentinel.
14

15                  O.      Civil Authority Declaratory Relief Class: All persons and entities in the

16          United States insured under a Sentinel policy with Civil Authority coverage who suffered

17          a loss of business income and/or extra expense related to COVID-19 and/or orders issued
18
            by Governor Inslee, other Governors, and/or other civil authorities.
19
                    P.      Civil Authority Declaratory Relief Washington Subclass: All persons and
20
            entities in the State of Washington insured under a Sentinel policy with Civil Authority
21
            coverage who suffered a loss of business income and/or extra expense related to the
22

23          impact of COVID-19 19 and/or orders issued by Governor Inslee, and/or other civil

24          authorities.
25          34.     Excluded from the Classes and Subclasses are Defendant’s officers, directors, and
26
     employees; the judicial officers and associated court staff assigned to this case; and the

     COMPLAINT—CLASS ACTION - 9                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 10 of 16



 1   immediate family members of such officers and staff. Plaintiff reserves the right to amend the
 2   Class definition based on information obtained in discovery.
 3
            35.     This action may properly be maintained on behalf of each proposed Class under
 4
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
 5
            36.     Numerosity: The members of the Class are so numerous that joinder of all
 6

 7   members would be impractical. Plaintiff is informed and believes that each proposed Class and

 8   Subclass contains thousands of members. The precise number of class members can be

 9   ascertained through discovery, which will include Defendant’s records of policyholders.
10          37.     Commonality and Predominance: Common questions of law and fact
11
     predominate over any questions affecting only individual members of the Class. Common
12
     questions include, but are not limited to, the following:
13
                    A.      Whether the class members suffered covered losses based on common
14

15          policies issued to members of the Class and Subclass;

16                  B.      Whether Sentinel acted in a manner common to the Class and Subclass by

17          wrongfully denying claims for coverage relating to COVID-19 and/or orders issued by
18
            Governor Inslee, other Governors, and/or other civil authorities;
19
                    C.      Whether Business Income coverage in Sentinel’s policies of insurance
20
            applies to a suspension of practice relating to COVID-19 and/or orders issued by
21
            Governor Inslee, other Governors, and/or other civil authorities;
22

23                  D.      Whether Extended Business Income coverage in Sentinel’s policies of

24          insurance applies to a suspension of practice relating to COVID-19 and/or orders issued
25          by Governor Inslee, other Governors, and/or civil authorities;
26

     COMPLAINT—CLASS ACTION - 10                                        K E L L E R R O H R B AC K     L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 11 of 16



 1                   E.     Whether Extra Expense coverage in Sentinel’s policies of insurance
 2          applies to efforts to minimize a loss relating to COVID-19 and/or orders issued by
 3
            Governor Inslee, other Governors, and/or other civil authorities;
 4
                     F.     Whether Civil Authority coverage in Sentinel’s policies of insurance
 5
            applies to a suspension of practice relating to COVID-19 and/or orders issued by
 6

 7          Governor Inslee, other Governors, and/or civil authorities;

 8                   G.     Whether Sentinel has breached its contracts of insurance through a blanket

 9          denial of all claims based on business interruption, income loss or closures related to
10          COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
11
            authorities;
12
                     H.     Whether, because of Defendant’s conduct, Plaintiff and the class members
13
            have suffered damages; and if so, the appropriate amount thereof; and
14

15                   I.     Whether, because of Defendant’s conduct, Plaintiff and the class members

16          are entitled to equitable and declaratory relief, and if so, the nature of such relief.

17          38.      Typicality: Plaintiff’s claims are typical of the claims of the members of the
18
     classes. Plaintiff and all the members of the classes have been injured by the same wrongful
19
     practices of Sentinel. Plaintiff’s claims arise from the same practices and course of conduct that
20
     give rise to the claims of the members of the Class and Subclass and are based on the same legal
21
     theories.
22

23          39.      Adequacy: Plaintiff will fully and adequately assert and protect the interests of

24   the classes and has retained class counsel who are experienced and qualified in prosecuting class
25   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the
26
     Class or Subclass.

     COMPLAINT—CLASS ACTION - 11                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 12 of 16



 1            40.       Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
 2   Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
 3
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
 4
     common to all members of the Class and Subclass. The prosecution of separate actions by
 5
     individual members of the classes would risk inconsistent or varying interpretations of those
 6

 7   policy terms and create inconsistent standards of conduct for Defendant. The policy

 8   interpretations sought by Plaintiff could also impair the ability of absent class members to protect

 9   their interests.
10            41.       Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
11
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
12
     of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide
13
     basis.
14

15            42.       Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is

16   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While

17   the aggregate damages sustained by the classes are likely to be in the millions of dollars, the
18
     individual damages incurred by each class member may be too small to warrant the expense of
19
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
20
     and the court system would be unduly burdened by individual litigation of such cases. A class
21
     action would result in a unified adjudication, with the benefits of economies of scale and
22

23   supervision by a single court.

24

25

26

     COMPLAINT—CLASS ACTION - 12                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 13 of 16



 1                                    VI.       CAUSES OF ACTION
 2                                 Count One—Declaratory Judgment
 3              (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
 4      Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
      Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
 5        Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory Relief
           Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority
 6                            Declaratory Relief Washington Subclass)
 7          43.     Previous paragraphs alleged are incorporated herein.
 8
            44.     This is a cause of action for declaratory judgment pursuant to the Declaratory
 9
     Judgment Act, codified at 28 U.S.C. § 2201.
10
            45.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
11

12   Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,

13   Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory

14   Relief Washington Subclass, Extra Expense Declaratory Relief Class, and Extra Expense
15   Declaratory Relief Washington Subclass, Civil Authority Declaratory Relief Class, and Civil
16
     Authority Declaratory Relief Washington Subclass.
17
            46.     Plaintiff seeks a declaratory judgment declaring that Plaintiff’s and class members
18
     losses and expenses resulting from the interruption of their business are covered by the Policy.
19

20          47.     Plaintiff seeks a declaratory judgment declaring that Sentinel is responsible for

21   timely and fully paying all such claims.

22                                  Count Two—Breach of Contract
23
               (Brought on behalf of the Business Income Coverage Breach of Contract Class,
24     Business Income Coverage Breach of Contract Washington Subclass, Extended Business
     Income Breach of Contract Class, Extended Business Income Breach of Contract Washington
25       Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach of Contract
     Washington Subclass Civil Authority Breach of Contract Class, and Civil Authority Breach of
26                                Contract Washington Subclass)

     COMPLAINT—CLASS ACTION - 13                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 14 of 16



 1           48.        Previous paragraphs alleged are incorporated herein.
 2           49.        Plaintiff brings this cause of action on behalf of the Business Income Coverage
 3
     Breach of Contract Class, Business Income Coverage Breach of Contract Washington Subclass,
 4
     Extended Business Income Breach of Contract Class, Extended Business Income Breach of
 5
     Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach
 6

 7   of Contract Washington Subclass, Civil Authority Breach of Contract Class, and Civil Authority

 8   Breach of Contract Washington Subclass.

 9           50.        The Policy is a contract under which Plaintiff and the class paid premiums to
10   Sentinel in exchange for Sentinel’s promise to pay Plaintiff and the class for all claims covered
11
     by the Policy.
12
             51.        Plaintiff has paid its insurance premiums.
13
             52.        Upon information and belief, Sentinel denied coverage for other similarly situated
14

15   policyholders.

16           53.        Denying coverage for the claim is a breach of the insurance contract.

17           54.        Plaintiff is harmed by the breach of the insurance contract by Sentinel.
18
                                                 VII.    PRAYER
19
             1.         A declaratory judgment that the policy or policies cover Plaintiff’s losses and
20
     expenses resulting from the interruption of Plaintiff’s business related to COVID-19 and/or
21
     orders issued by Governor Inslee, other Governors, and/or other authorities.
22

23           2.         A declaratory judgment that Defendant is responsible for timely and fully paying

24   all such losses.

25           3.         Damages.
26

     COMPLAINT—CLASS ACTION - 14                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
            Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 15 of 16



 1         4.      Pre- and post-judgment interest at the highest allowable rate.
 2         5.      Reasonable attorney fees and costs.
 3
           6.      Such further and other relief as the Court shall deem appropriate.
 4
                                         VIII. JURY DEMAND
 5
           Plaintiff demands a jury trial on all claims so triable.
 6
            DATED this 12th day of May, 2020.
 7
     StandardSig                                    KELLER ROHRBACK L.L.P.
 8

 9                                                  By: s/ Amy Williams-Derry
                                                    By: s/ Lynn L. Sarko
10                                                  By: s/ Ian S. Birk
                                                    By: s/ Gretchen Freeman Cappio
11                                                  By: s/ Irene M. Hecht
12                                                  By: s/Maureen Falecki
                                                    By: s/Nathan L. Nanfelt
13                                                      Amy Williams-Derry, WSBA #28711
                                                        Lynn L. Sarko, WSBA #16569
14                                                      Ian S. Birk, WSBA #31431
                                                        Gretchen Freeman Cappio, WSBA #29576
15                                                      Irene M. Hecht, WSBA #11063
16                                                      Maureen Falecki, WSBA #18569
                                                        Nathan Nanfelt, WSBA #45273
17                                                      1201 Third Avenue, Suite 3200
                                                        Seattle, WA 98101
18                                                      Telephone: (206) 623-1900
                                                        Fax: (206) 623-3384
19                                                      Email: awilliams-derry@kellerrohrback.com
20                                                      Email: lsarko@kellerrohrback.com
                                                        Email: ibirk@kellerrohrback.com
21                                                      Email: gcappio@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
22                                                      Email: mfalecki@kellerrohrback.com
                                                        Email: nnanfelt@kellerrohrback.com
23

24

25

26

     COMPLAINT—CLASS ACTION - 15                                       K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
                Case 2:20-cv-00712-RSL Document 1 Filed 05/12/20 Page 16 of 16



 1                                          By: s/ Alison Chase
                                                Alison Chase, pro hac vice forthcoming
 2                                              801 Garden Street, Suite 301
                                                Santa Barbara, CA 93101
 3
                                                Telephone: (805) 456-1496
 4                                              Fax: (805) 456-1497
                                                Email: achase@kellerrohrback.com
 5
                                                Attorneys for Plaintiff
 6
     4812-5686-0347, v. 2
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     COMPLAINT—CLASS ACTION - 16                               K E L L E R R O H R B AC K    L.L.P.
                                                                   1201 Third A venue, Suite 3200
                                                                      Seattle, W A 98101-3052
                                                                   TELEPHONE: (206) 623-1900
                                                                   FACSIMILE : (206) 623-3384
